Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6

THIS AMENDMENT NO. 6 TO FIRST LIEN SENIOR SECURED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of December 8, 2009 by and among TRIPLE
CROWN MEDIA, LLC, a Delaware limited liability company (the “Borrower”), TRIPLE
CROWN MEDIA, INC., a Delaware corporation (the “Parent”), the subsidiary
guarantors identified on the signature pages hereto (the “Subsidiary Guarantors”
and collectively, with the Parent, the “Guarantors”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Administrative Agent (the “Administrative Agent”) on behalf
of itself and the other lenders party to the Credit Agreement referred to below
(the “Lenders”).

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrower pursuant to
the First Lien Senior Secured Credit Agreement dated as of December 30, 2005 by
and among the Borrower, the Parent, the Subsidiary Guarantors, the Lenders and
the Administrative Agent (as amended by Amendment No. 1 dated as of May 19,
2006, Consent and Amendment No. 2 dated as of September 14, 2006, Amendment
No. 3 dated as of November 9, 2007, Amendment No. 4 dated as of February 15,
2008, Amendment No. 5 dated as of March 31, 2009, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

On September 14, 2009, in connection with a proposed restructuring of certain
claims against, and equity interests in, the Loan Parties (the “Restructuring”),
the Loan Parties filed a Plan of Reorganization (the “Plan of Reorganization”)
with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), pursuant to which (i) all obligations of the Borrower, the
Parent and the Subsidiary Guarantors under the Loan Documents will be reinstated
pursuant to section 1124(2) of the Bankruptcy Code, (ii) all obligations of the
Borrower, the Parent and the Subsidiary Guarantors under the Second Lien Loan
Documents will be terminated and (iii) the lenders party to the Second Lien Term
Loan Facility will receive shares of common stock of the Parent and $10,000,000
in original principal amount of second lien senior secured notes (the “Second
Lien Notes”) co-issued by the Borrower and the Parent, guaranteed by the
Subsidiary Guarantors and secured by substantially the same collateral that now
secures the obligations of such parties under the Second Lien Loan Documents.
The Plan of Reorganization was confirmed by an Order of the Bankruptcy Court
entered on December 8, 2009. The conditions to the consummation of the Plan of
Reorganization include the execution of an amendment to the Credit Agreement
modifying certain provisions contained in the Credit Agreement.

Accordingly, the Borrower has requested that the Lenders amend such provisions
pursuant to the terms of this Amendment, and, subject to the terms and
conditions set forth herein, the Lenders party hereto are willing to agree to
such modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used and not defined herein shall
have



--------------------------------------------------------------------------------

the meanings assigned thereto in the Credit Agreement.

2. Amendments. Pursuant to Section 9.01 of the Credit Agreement and effective
subject to the terms and conditions hereof, including, without limitation, the
conditions to effectiveness set forth in Section 5 hereof, the Lenders hereby
agree and are deemed to consent to the following amendments:

(a) Section 1.01 (“Definitions”) of the Credit Agreement shall be amended by
adding in alphabetical order the following defined terms and the corresponding
definitions thereof:

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Plan of Reorganization” has the meaning ascribed to such term in the Sixth
Amendment.

“Related Fund” means, with respect to a Lender, any investment fund, limited
partnership, limited liability company or other entity that shares a common or
Affiliated manager or general partner with such Lender, or that is advised or
managed by the same or an Affiliated investment advisor or investment manager to
such Lender.

“Restructuring” means the restructuring of certain of the claims against, and
interests in, the Loan Parties pursuant to the Plan of Reorganization.

“Restructuring Effective Date” means the first Business Day (as defined in the
Plan of Reorganization) on which all of the conditions precedent to
effectiveness of the Plan of Reorganization, as specified in the Plan of
Reorganization, have been satisfied or waived in accordance with its terms.

“Second Lien Notes” means those certain second lien notes co-issued in
accordance with the Plan of Reorganization by the Borrower and the Parent,
guaranteed by the Subsidiary Guarantors and secured by substantially the same
collateral that secured the obligations of such parties under the Second Lien
Loan Documents immediately prior to the Restructuring Effective Date.

“Second Lien Term Loan Credit Agreement” means the Second Lien Term Loan
Facility.

“Sixth Amendment” means that certain Sixth Amendment to this Agreement, dated as
of December 8, 2009.

“Stockholders Agreement” means the Stockholders Agreement, to be dated as of the
Restructuring Effective Date, among the Parent and the stockholders of the
Parent party thereto, as amended.

“Third Amendment” means that certain Third Amendment to this Agreement, dated as
of November 9, 2007.

 

-2-



--------------------------------------------------------------------------------

(b) Section 1.01 (“Definitions”) of the Credit Agreement shall be amended by
deleting the definitions of “Affiliate”, “Change of Control”, “Eligible
Assignee”, “Permitted Holder”, “Second Lien Loan Documents” and “Second Lien
Term Loan Facility” in their entirety and substituting, in lieu thereof, the
following definitions:

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person, and “Affiliated” shall be
interpreted accordingly. For purposes of this definition, the term “control”
(including the terms “controlling”, “controlled by” and “under common control
with”) of a Person means the possession, direct or indirect, of the power to
vote 10% or more of the Voting Interests of such Person or to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons (other than any Permitted Holders) acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934), directly or indirectly, of
Voting Interests of the Parent (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent; or (b) during any period of up to 24 consecutive
months, commencing before or after the date of this Agreement, Continuing
Directors shall cease for any reason to constitute a majority of the board of
directors of the Parent; or (c) any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Parent; or (d) the Parent shall
cease to own 100% of the Equity Interests in the Borrower; or (e) any “Change of
Control” (or equivalent event) set forth in the Permitted Refinancing Debt
Documents shall have occurred. Notwithstanding the foregoing, the issuance in
connection with the Restructuring of Voting Interests of the Parent to the
lenders who were party to the Second Lien Term Loan Facility immediately prior
to the Restructuring Effective Date, and any changes to the Board of Directors
of the Parent in connection therewith, shall not be deemed a Change of Control.

“Continuing Directors” means the directors of the Parent on the Effective Date
or appointed upon consummation of the Restructuring, and each other director if,
in each case, such other director’s nomination for election to the board of
directors of the Parent is recommended by at least a majority of the then
Continuing Directors.

“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate or Related Fund
of a Lender Party; (c) an Approved Fund; and (d) any other Person (other than an
individual) approved by (i) the Administrative Agent, (ii) in the case of an
assignment of a Revolving Credit Commitment, the Issuing Bank and (iii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under clause (c) or (d) of this definition.

“Permitted Holder” means (i) each lender under the Second Lien Term Loan
Facility that receives equity of the Parent in connection with the
Restructuring, and any Related Fund or

 

-3-



--------------------------------------------------------------------------------

Affiliate of such lender, (ii) any Person controlled by any of the Persons
described in clause (i), or (iii) any group of Persons (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of which any
Person described in clauses (i) or (ii), individually or collectively, has
control over such group. For purposes of this definition, “control”, as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities or by agreement or
otherwise.

“Second Lien Loan Documents” means the “Loan Documents” or the “Note Documents”,
as applicable, as defined in the Second Lien Term Loan Facility, as amended to
the extent permitted under the Loan Documents.

“Second Lien Term Loan Facility” means the Second Lien Senior Secured Credit
Agreement, dated as of the date hereof, among the Borrower, the guarantors party
thereto, the lenders party thereto, certain agents and arrangers party thereto
and Wachovia, as administrative agent, as amended in accordance with the
Intercreditor Agreement, and any second lien indebtedness that refinances the
Second Lien Term Loan Facility in accordance with the Intercreditor Agreement,
including the Second Lien Notes contemplated to be issued under the Plan of
Reorganization.

(c) Section 1.01 (“Definitions”) of the Credit Agreement is hereby amended by
deleting the definition of “Warrants” in its entirety.

(d) Section 2.06(b) (“Prepayments”) of the Credit Agreement is hereby amended by
deleting subsection (vii) in its entirety and substituting, in lieu thereof, the
following:

“(vii) At any time, in the event the Parent and its Subsidiaries have, for a
period of three (3) consecutive Business Days, (x) during the period January 1,
2010 through March 31, 2010, cash in excess of $2,000,000 or (y) during any
other period, cash in excess of $1,000,000 (such excess amount above $2,000,000
or $1,000,000, as applicable, the “Surplus Cash”), the Borrower shall
immediately prepay the Revolving Credit Facility in the amount of such Surplus
Cash.”

(e) Section 5.01(q) (“Conditions Subsequent”) of the Credit Agreement is hereby
amended by deleting subsection (iii) in its entirety and substituting, in lieu
thereof, the following:

“Within 45 days after the Restructuring Effective Date (which time period may be
extended by an additional 45 days at the sole discretion of the Collateral
Agent), the Borrower shall furnish to the Collateral Agent Account Control
Agreements (as defined in the Security Agreement), Securities Account Control
Agreements (as defined in the Security Agreement) or such other “control
agreements” in form and substance reasonably satisfactory to the Collateral
Agent covering all of the Loan Parties’ Account Collateral or Security
Collateral (each as defined in the Security Agreement) other than payroll
accounts or such other exceptions as the Collateral Agent may permit, acting
upon the written direction of the Required Lenders.”

(f) Section 5.02(b) (“Debt”) of the Credit Agreement is hereby amended by

 

-4-



--------------------------------------------------------------------------------

deleting subsection (i)(A) in its entirety and substituting, in lieu thereof,
the following:

“[Intentionally omitted]”

(g) Section 5.02(b) (“Debt”) of the Credit Agreement is hereby amended by adding
the following new subsection (iv) at the end of such Section:

“(iv) in the case of the Parent, Debt incurred under the Second Lien Loan
Documents upon consummation of the Plan of Reorganization.”

(h) Section 5.02(f) (“Investments”) of the Credit Agreement is hereby amended by
deleting subsection (v) in its entirety and substituting, in lieu thereof, the
following:

“[Intentionally omitted]”

(i) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by deleting the first paragraph of such subsection in its entirety and
substituting, in lieu thereof, the following paragraph:

“(g) Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Parent or to issue or sell any Equity Interests
therein, except that so long as no Default shall have occurred and be continuing
at the time of any action described below or would result therefrom:”1

(j) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by deleting the final sentence of such provision and substituting, in
lieu thereof, the following:

“For the avoidance of doubt, the Parent may issue Equity Interests pursuant to
the Plan of Reorganization.”

(k) Section 5.02(h) (“Amendments to Constitutive Documents, Etc.”) of the Credit
Agreement is hereby amended by deleting the last sentence of such provision in
its entirety and substituting, in lieu thereof, the following:

“Notwithstanding the foregoing, the Parent or any other Loan Party may amend its
certificate of incorporation or bylaws or other constitutive documents in
connection with (x) any transaction permitted under Section 5.02(s), in each
case, in form and substance satisfactory to the Administrative Agent, or (y) the
consummation of the Plan of Reorganization.”

(l) Section 5.02(j) (“Prepayments, Etc. of Debt”) of the Credit Agreement is

 

1

Amended to remove references to the Warrants.

 

-5-



--------------------------------------------------------------------------------

hereby amended by deleting such subsection in its entirety and substituting, in
lieu thereof, the following:

“(j) Prepayments, Etc. of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt (including the
Second Lien Term Loan Facility), except (i) the prepayment of the Advances in
accordance with the terms of this Agreement, (ii) subject to the Intercreditor
Agreement, regularly scheduled or required repayments or redemptions of
Surviving Debt, or amend, modify or change in any manner any term or condition
of any Surviving Debt, or permit any of its Subsidiaries to do any of the
foregoing other than to prepay any Debt payable to the Borrower or any of its
Subsidiaries that are Loan Parties and (iii) the cancellation of the Loan
Parties’ obligations under the Second Lien Loan Documents, as in effect
immediately prior to the Restructuring Effective Date, in accordance with the
Plan of Reorganization, in exchange for the Second Lien Notes and equity of the
Loan Parties.”

(m) Section 5.02(l) (“Negative Pledge”) of the Credit Agreement is hereby
amended by deleting such subsection in its entirety and substituting, in lieu
thereof, the following:

“(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) the Second Lien Term Loan Facility, in effect on the date hereof or,
following a refinancing of such facility pursuant to the Plan of Reorganization,
in effect as of the Restructuring Effective Date, (B) any purchase money Debt
permitted by Section 5.02(b)(iii)(B) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt or (C) any Capitalized Lease permitted by
Section 5.02(b)(iii)(C) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto.”

(n) Section 5.02(o) (“Payment Restrictions Affecting Subsidiaries”) of the
Credit Agreement is hereby amended by deleting such subsection in its entirety
and substituting, in lieu thereof, the following:

“(o) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Parent or any Subsidiary
of the Parent (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing (x) Surviving Debt
or (y) the Second Lien Term Loan Facility, in each case as in effect on the date
hereof or, in the case of (y), following a refinancing of such facility pursuant
to the Plan of Reorganization, in effect as of the Restructuring Effective Date,
and (iii) any agreement in effect at the time a Person first became a Subsidiary
of the Parent, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Parent.”

 

-6-



--------------------------------------------------------------------------------

(o) Section 5.02(r) (“Transactions with Affiliates”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting, in
lieu thereof, the following:

“(r) Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the Parent
or such Subsidiary as would be obtainable by the Parent or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided, that the foregoing restriction shall not apply to
(i) transactions between or among the Borrower and any Subsidiary Guarantors or
between or among any Subsidiary Guarantors, (ii) transactions, arrangements,
fees reimbursements and indemnities specifically and expressly permitted between
or among such parties under this Agreement, (iii) reasonable compensation and
indemnities to officers and directors (including any payments in respect of
directors’ and officers’ liability insurance), (iv) the transactions with
Affiliates of the Parent described in the Section of the Registration Statement
entitled “Interests of Certain Persons in the Transactions”, (v) the
transactions and arrangements contemplated by the Plan of Reorganization,
including those contemplated by the Second Lien Loan Documents and the
Stockholders Agreement and (vi) payments to holders of Second Lien Notes in
accordance with the terms of the Second Lien Loan Documents, as in effect as of
the Restructuring Effective Date and as permitted to be amended pursuant to the
terms hereof and the Intercreditor Agreement.”

(p) Section 7.10 (“Intercreditor Agreement”) of the Credit Agreement is hereby
amended by deleting such section in its entirety and substituting, in lieu
thereof, the following paragraph:

“SECTION 7.10. Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.07) hereby authorizes and directs the Agents to
enter into the Intercreditor Agreement on behalf of such Lender and agrees that
the Agents may take such actions on its behalf as is contemplated by the terms
of the Intercreditor Agreement.”

(q) Section 9.04(b) (“Costs and Expenses”) of the Credit Agreement is hereby
amended by deleting the final sentence of the first paragraph thereof in its
entirety and substituting, in lieu thereof, the following:

“Each Loan Party also agrees that, without the prior written consent of the
Administrative Agent (acting upon the written direction of the Required
Lenders), neither it nor any of its Subsidiaries will settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification has been or could be sought
under the indemnification provisions hereof (whether or not any Indemnified
Party is an actual or potential party to such claim, action or proceeding),
unless such settlement, compromise or consent (a) includes a full and
unconditional written release of each Indemnified Party from all liability
arising out of such claim, action or proceeding and (b) does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any Indemnified Party.”

 

-7-



--------------------------------------------------------------------------------

(r) Section 9.04(b) (“Costs and Expenses”) of the Credit Agreement is hereby
amended by deleting the first sentence of the second paragraph thereof in its
entirety and substituting, in lieu thereof, the following:

“In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against any Loan Party or
any of its Subsidiaries2 in which such Indemnified Party is not named as a
defendant, such Loan Party agrees to reimburse such Indemnified Party for all
reasonable expenses incurred by it in connection with such Indemnified Party’s
appearing and preparing to appear as such a witness, including, without
limitation, the reasonable fees and expenses of its legal counsel.”

(s) Section 9.07 (“Assignments and Participations”) of the Credit Agreement is
hereby amended by deleting the first sentence of subsection (g) in its entirety
and substituting, in lieu thereof, the following:

“(g) Each Lender Party may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates (other than Lender Parties and
their Related Funds or Affiliates)) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances (including such Lender’s participations
in Letter of Credit Advances) owing to it and the Note or Notes (if any) held by
it); provided, however, that (i) such Lender Party’s obligations under this
Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender Party
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Loan Parties, the Agents and the other Lender Parties shall continue to
deal solely and directly with such Lender Party in connection with such Lender
Party’s rights and obligations under this Agreement and (v) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral.”

3. Incurrence of Additional Debt. Notwithstanding any agreement to the contrary
in Section 4 of the Third Amendment, the parties hereto agree that the Parent
and the Borrower shall be entitled to issue, and any of the Loan Parties shall
be entitled to guarantee, the Second Lien Notes as contemplated by the Plan of
Reorganization.

4. Waiver. Pursuant to Section 9.01 of the Credit Agreement and subject to the
terms and conditions hereof, including, without limitation, the conditions to
effectiveness set forth in Section 5 of this Amendment, the Required Lenders
hereby waive:

(a) any Defaults or Events of Default arising under (i) Section 5.03(b) of the
Credit Agreement as a result of the Borrower’s failure to make timely delivery
to the Agents and

 

2

Amended to remove the words “or Affiliates”.

 

-8-



--------------------------------------------------------------------------------

the Lender Parties of a copy of the annual audit report for the Parent and its
Subsidiaries for the Fiscal Year ended June 30, 2009 and of the related
documentation specified in Section 5.03(b); provided, that such audit report and
all such related documentation shall be delivered to the Agents and the Lender
Parties no later than March 31, 2010, and (ii) Section 6.01(f) of the Credit
Agreement as a result of the filing of a Chapter 11 bankruptcy proceeding with
respect to the Loan Parties in the Bankruptcy Court on September 14, 2009 (Case
No. 90-13181), of the consummation of the Restructuring or of any corporate
action taken by any of the Loan Parties or any of their Subsidiaries to
authorize such filing or the Restructuring; and

(b) any future Default or Event of Default that arises as a result of the
failure of the Parent and its Subsidiaries to comply with the Fixed Charge
Coverage Ratio set forth in Section 5.04(c) of the Credit Agreement for the four
fiscal quarters ending December 31, 2009.

5. Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of the date above
stated:

(a) Executed Amendment. The Administrative Agent shall have received a duly
executed counterpart of this Amendment from each Loan Party and each of the
Lenders party hereto.

(b) The Borrower shall have paid all reasonable outstanding fees, costs and
expenses of the Administrative Agent, including, without limitation, the
reasonable fees, expenses and disbursements of Seward & Kissel LLP due pursuant
to Section 10 hereof.

6. Limited Effect of Amendment. Except as expressly modified herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time. On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder,” “hereof’ or words of like
import referring to the Credit Agreement, and each reference in the Credit
Agreement and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof’ or words of lie import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment. This Amendment constitutes a “Loan Document” as defined in the
Credit Agreement.

7. Acknowledgment by Guarantors. By their execution hereof, each of the
Guarantors hereby expressly (a) consents to the modifications and amendments set
forth in this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in each of the Loan
Documents to which it is a party (except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date) and (c) acknowledges, represents and agrees
that its respective covenants, representations, warranties and other obligations
set forth in each of the Loan Documents to which it is a party remain in full
force and effect (except for any

 

-9-



--------------------------------------------------------------------------------

representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date).

8. Release. For and in consideration of the agreements of the Administrative
Agent and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrower and each of the other Loan Parties hereby forever release and discharge
the Administrative Agent and the Lenders, each of their respective officers,
directors, employees, agents, affiliates, representatives, successors and
assigns (collectively, the “Released Parties”) from any and all claims, causes
of actions, damages and liabilities of any nature whatsoever, known or unknown,
which the Borrower or any Loan Party ever had, now has or might hereafter have
against one or more of the Released Parties which relates, directly or
indirectly, to the Loan Documents or the transactions relating thereto
(collectively “Claim”), to the extent that any such Claim shall be based in
whole or in part upon facts, circumstances, actions or events existing on or
prior to the date hereof.

9. Covenant Not to Sue. The Borrower and each of the Loan Parties, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenant and agree with and in
favor of each Released Party that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Released Party on the basis of any Claim
released, remised and discharged by the Borrower and each Loan Party pursuant to
Section 8 above. If the Borrower or any of its respective successors, assigns or
other legal representatives, or any Loan Party, or its respective successors,
assigns, and other legal representatives violates the foregoing covenant, each
of the Borrower, for itself and its respective successors, assigns and legal
representatives, and each Loan Party for itself and its respective successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
reasonable attorneys’ fees and costs incurred by any Released Party as a result
of such violation.

10. Expenses. The Borrower shall pay, on the date of this Amendment, all
reasonable fees and out-of-pocket costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of Seward &
Kissel LLP. For the avoidance of doubt, the payment of such fees, costs and
expenses shall be a joint and several obligation of the Loan Parties.

11. Miscellaneous.

(a) Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law provisions of such state.

(b) Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

(c) Successors and Assigns. This Amendment shall be binding on and inure to

 

-10-



--------------------------------------------------------------------------------

the benefit of the parties and their beneficiaries, successors and assigns.

(d) Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

(f) Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

TRIPLE CROWN MEDIA, LLC, as the Borrower By:   /s/ Mark G. Meikle   Name:   Mark
G. Meikle   Title:   Chief Financial Officer TRIPLE CROWN MEDIA, INC., as the
Parent and a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle  
Title:   Chief Financial Officer BR ACQUISITION CORP., as a Guarantor By:   /s/
Mark G. Meikle   Name:   Mark G. Meikle   Title:   Chief Financial Officer BR
HOLDING, INC., as a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle
  Title:   Chief Financial Officer DATASOUTH COMPUTER CORPORATION, as a
Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:   Chief
Financial Officer

 

[Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

GRAY PUBLISHING, LLC, as a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G.
Meikle   Title:   Chief Financial Officer CAPITAL SPORTS PROPERTIES, INC., as a
Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:   Chief
Financial Officer

 

[Amendment No. 6 to Credit Agreement]